Citation Nr: 0511979	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for laceration scarring of the right (minor) thumb, 
postoperative status, with removal of the radial sesamoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected postoperative residuals 
of a laceration of the right thumb are manifested by a fused 
first metacarpophalangeal joint, removal of radial sesamoid 
bone, resulting in limitation of motion and unfavorable 
ankylosis, and scars that are not tender or painful on 
objective examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
laceration scarring of the right (minor) thumb, postoperative 
status, with removal of the radial sesamoid have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.20, 4.71a, Diagnostic Codes (DCs) 5224, 5228, 7804, 
7805 (2004); 38 C.F.R. § 4.71a, DCs 5224, 5228, 7804, 7805 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In March and September 2004 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
and of what part of that evidence was to be provided by him 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
These letters also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the VCAA notice was 
provided to the veteran long after the initial adjudication 
of his claim in June 2001.  The U.S. Court of Appeals for 
Veterans Claims (Court) has expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the agency of original jurisdiction.  Indeed, in the 
January 2005 Supplemental Statement of the Case, the AMC 
indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Thus, the Board finds that the 
veteran received the same benefit of full consideration of 
the all the evidence of record, as he would have received had 
he received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in December 2003 to obtain additional records as well 
as VA examination reports.  The RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology, as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability that are not 
duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Analysis

The veteran was originally service-connected for residuals of 
a laceration to the right thumb.  These residuals include a 
scar from the original injury and surgical scars.  The 
original injury has required surgery on several occasions, 
including March 1985 for the removal of the radial sesamoid, 
and arthrodesis of the metacarpophalangeal joint in September 
1998.  Disability produced by these procedures is secondarily 
service-connected to the veteran's original service-connected 
injury.  The Board notes that the veteran has developed 
arthritis in the right thumb, which has been found to be 
secondary the veteran's service-connected injury.  

In September 1998, the veteran was denied service connection 
for tendinitis in the right wrist.  Therefore, the Board will 
not consider disability produced by the veteran's right wrist 
tendinitis when applying the rating criteria to the veteran's 
service-connected right thumb disability.

The RO evaluated the veteran's right thumb disability as 20 
percent disabling under DC 5224-7805 for ankylosis of the 
thumb and functional limitation produced by a scar.  DC 7805 
provides that scars be rated on limitation on the function of 
the part affected.  Because the function affected is motion 
in the thumb, DC 5224 for ankylosis of the thumb, is applied.  
Diagnostic Code 5224 provides for a 10 percent evaluation 
where there is favorable ankylosis of the thumb and a 20 
percent evaluation where there is unfavorable ankylosis of 
the thumb.  Favorable ankylosis equates to motion limited to 
within 2 inches of the median transverse fold of the palm.  
Limitation of motion of less than 1 inch is not considered 
disabling.  38 C.F.R. § 4.71a DC 5224 (2002).

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran. See Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  However, even if the Board 
finds the revised version more favorable, the reach of the 
new criteria can be no earlier than the effective date of 
that change. VAOPGCPREC 3-2000 (2000).  In this case, VA must 
consider the claim pursuant to the former criteria during the 
course of the entire appeal, and since August 26, 2002 under 
the revised criteria, applying whichever is more favorable to 
the veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The Board also notes that during the pendency of this claim, 
the rating criteria for evaluating skin disorders were also 
amended, effective from August 30, 2002. See 67 Fed. Reg. 
147, 49590- 49599 (July 31, 2002).  The two diagnostic codes 
applicable to the veteran's right thumb disability, DC 7804, 
for tender and painful scars, and DC 7805, for functional 
limitation caused by scars, are essentially identical.  
Therefore, neither scar provision provides an outcome more 
favorable than the other.

With regard to the criteria for limitation of motion and 
ankylosis of the fingers, the amended provisions of the 
rating schedule for disabilities in the individual fingers 
add a note after DC 5224 to the effect that consideration 
must be given to whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  The 
amendments also added DC 5228 that provides the criteria for 
evaluating limitation of motion in the thumb.  Under new DC 
5228, where there is a gap of less than one inch between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a noncompensable rating is assigned.  
Where that gap is one to two inches, a 10 percent rating is 
assigned.  Where that gap is more than two inches, a 20 
percent rating is assigned.  38 C.F.R. §§ 4.71a DC 5224, 5228 
(2004).

At the outset, the Board finds that the veteran is currently 
in receipt of the maximum disability rating, 20 percent, 
available under both versions of DC 5224 and new DC 5228.  
Thus, neither set of rating criteria is more favorable to the 
veteran.  Under the old diagnostic criteria (pre-August 26, 
2002,) the provision for evaluating a thumb disability was 
Diagnostic Code 5224 evaluating ankylosis of the thumb.  In 
this case, the veteran is already rated 20 percent disabled, 
the maximum schedular evaluation available under the old 
criteria.  Analysis of the new criteria is identical to that 
of the old criteria.  

The note following DC 5224 and DC 5228 regarding 
consideration of an evaluation as amputation is inapplicable 
to the veteran's right thumb disability.  The veteran's 
claims folder contains several VA examinations, VA treatment 
records, and the report of evaluations from his employment 
with the U.S. Postal Service.  Review of the medical 
evidence, in particular the VA examinations in October 2000 
and November 2004 shows the veteran's right thumb has one 
fused joint.  

There is no indication in the record that the veteran's right 
thumb is so disabled as to be equivalent to an amputation as 
defined by the rating code.  Under the old rating criteria 
for unfavorable ankylosis, note (a) provided that extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of the 
bones, will be rated as amputation.  This is not shown by the 
competent medical evidence of record.  Under the new rating 
criteria, if both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, the digit should be evaluated as 
amputation.  Review of the medical evidence shows that the 
veteran's right thumb is ankylosed in a favorable position 
that does not indicate consideration as amputation.

In order to determine whether the disability produced by the 
veteran's right thumb qualifies for a disability rating 
greater than 20 percent, several alternative diagnostic codes 
must be addressed.  The "amputation rule" provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (2004).  
In this case, the Board notes that the veteran is left-
handed, as noted on his report of medical history taken upon 
enlistment and on the VA examination in April 1983.  
Therefore, his right thumb is his "minor" hand.  The 
veteran has noted recently that he is either right handed or 
ambidextrous; the Board finds this assertion is contradicted 
and outweighed by the earlier information.  Thus, the 
combined evaluations for the disabilities affecting the right 
thumb shall not exceed the 30 percent evaluation under 
38 C.F.R. § 4.71a, DC 5152.

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004) must be considered. The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Board finds that while the veteran has complained of pain 
on use in the right thumb, most notably during the June 1998 
VA examination, the functional loss experienced by the 
veteran is not equivalent to that of amputation of the right 
thumb with metacarpal resection.  The veteran is already 
rated at the maximum available schedular evaluation barring 
amputation.  While the veteran reports complaints of pain on 
motion of the right thumb, objective examination does not 
reveal increased disability on use or flare-up equivalent to 
amputation.  Although the veteran complained of pain 
associated with the disability at issue, the Board finds that 
the veteran's current 20 percent disability rating 
approximates the level of disability shown from "functional 
loss due to pain" that originates with the service-connected 
disability.  38 C.F.R. § 4.40." Johnston v. Brown, 
10 Vet. App. 80, 85 (1997). While the veteran subjectively 
complained of discomfort and pain on movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The veteran also asserts that he is entitled to an increased 
disability rating based upon a tender and painful scar.  
Review of DC 7804 shows that in order to warrant a 10 percent 
disability rating, the scar must be painful on examination 
(under the new criteria) or tender and painful on objective 
demonstration (under the old criteria).  The Board notes that 
these are essentially the same standards.  

Review of the medical evidence on record shows the veteran's 
complaints of pain in his right hand are limited primarily to 
his right wrist and the de Quervain tenosynovitis currently 
diagnosed.  The November 2004 VA examiner did note that the 
veteran complained of pain in the first DIP joint (distal 
interphalangeal), described as throbbing.  He also complained 
of pain in the base of his thumb - in addition to that 
described in his wrist.  However, the examiner described the 
veteran's scars as well healed.  The scars from the fusion of 
the thumb and removal of the radial sesamoid bone were 
nontender, nonadherent and did not limit function, loss of 
motion, or cause discomfort.  

In October 2000, the examiner noted that there was no 
tenderness associated with the veteran's scars.  They were 
not adherent.  There was no ulceration or skin breakdown, 
elevation or depression of the scars.

These findings do not support the assertion that the scars 
are painful on examination or painful on objective 
demonstration.  Thus, the competent medical evidence does not 
support a separate evaluation for painful scars under DC 
7804.

The Board notes that the pain associated with the base of the 
veteran's thumb and in the DIP joint was not indicated to be 
secondary to the veteran's service-connected scarring, either 
from the original laceration or from the subsequent 
surgeries.  The Board notes that the veteran has sought 
treatment for pain in the right upper extremity and it 
appears that this pain has impacted upon the veteran's work 
with the Postal Service; however, review of the competent 
medical evidence of record shows a clear association of this 
wrist pain with the veteran's non-service-connected De 
Quervain tenosynovitis.  As noted above, service connection 
was denied for this disorder in September 1998, and the issue 
is not currently before the Board.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected right thumb 
disorder.  In addition, there is no medical evidence that his 
right thumb disability has caused marked interference with 
employment.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for laceration scarring of the right (minor) 
thumb, postoperative status, with removal of the radial 
sesamoid, is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


